Citation Nr: 0116325	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-10 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of indebtedness in the 
amount of $34,228.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 determination of the 
Waco Department of Veterans Affairs (VA) Committee on Waivers 
and Compromises (Committee).


FINDINGS OF FACT

1.  The overpayment of pension benefits in the amount of 
$34,228.00 was not due to fraud, misrepresentation, or bad 
faith.

2.  VA's failure to take appropriate steps in determining the 
source of additional income reported in June 1996 
substantially contributed to the creation of overpayment.  


CONCLUSION OF LAW

Recovery of the overpayment of pension benefits, in the 
calculated amount of $34,228.00, would violate the principles 
of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 1.963, 1.965(a) 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision and the SOC informed the 
appellant of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  There is no indication in this case that the 
appellant's claim for benefits is incomplete.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  As such, the Board finds that there 
is more than sufficient evidence of record to decide his 
claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

A review of the record demonstrates that the RO, in a March 
1996 rating determination, awarded pension benefits to the 
veteran effective March 1, 1996.  In May 1996, the VA 
furnished the appellant with adequate information regarding 
the conditions for receipt of pension benefits, including his 
responsibilities as a recipient.  He was told to immediately 
report all changes in income.  He was further notified that 
the medical expenses he paid could be used to reduce the 
income the VA counted.  The RO also informed the veteran that 
he was receiving additional benefits for his spouse. 

Later that month, the RO notified the veteran that he was 
receiving $568.00 per month based upon countable income of 
$5808.00, combined income from the veteran and his spouse.  
The RO again indicated that the veteran had to immediately 
inform them of any change in income.  

In a June 1996 Report of Contact, it was noted that the 
veteran had called to report corrected income for 1995, which 
included interest income of $2,674.66 for him and $4,286.25 
for his wife, for a total of $6,960.91. It was noted that the 
veteran expected to make the same, maybe a little less, in 
1996.  It was further indicated that this information had 
been left off the veteran's pension application.  It was also 
noted that the veteran began receiving improved pension on 
May 31, 1996.  

In February 1997, the veteran submitted a Medical Expense 
Report (MER) sheet demonstrating medical expenses.  

Following receipt of the MER, the RO, in March 1997, informed 
the veteran that he was entitled to $921.00 monthly, starting 
March 1, 1996, as a result of his medical expenses and that 
starting December 1, 1996, he was entitled to $935 per month 
because of a legislative increase.  The RO also informed the 
veteran that he would be entitled to $498 monthly starting 
March 1, 1997, because the medical expenses were no longer 
countable.  

In February 1998, the veteran again submitted a MER.  He also 
submitted Form 1099's for both he and his wife, relating to 
money received from the Social Security Administration (SSA).  

In June 1998, the RO, following receipt of the MER, again 
informed the veteran of the monthly pension amounts he was 
entitled to receive.  The RO indicated that it was the 
veteran's responsibility to report any changes in income.  

In February 1999, the veteran again submitted an MER and 
copies of the 1099 forms received from SSA for 1998.  

In March 1999, the RO informed the veteran of the monthly 
pension amounts he was entitled to receive.  The RO again 
noted the responsibility of the veteran to report any changes 
in income.

In October 1999, the RO informed the veteran that the benefit 
being paid by VA was subject to the provisions of 38 C.F.R. 
§ 3.23, which provided that the maximum annual pension rate 
had to be reduced dollar for dollar by any countable family 
income.  The RO also informed the veteran that pension was 
not payable where the estate was of such a size that it was 
reasonable for some part of it to be used for maintenance.  
The RO noted that the veteran confirmed receipt of $7,358.00 
unearned income and that his spouse confirmed receipt of 
$1,261 unearned income in 1996.  The RO requested that the 
veteran provide copies of various financial statements to 
demonstrate his net worth.  

In December 1999, the veteran sent the requested 
documentation, which included statements from various 
financial institutions showing payment of interest to the 
veteran and his spouse for the years 1996-1998.  The 
information contained several records demonstrating the 
veteran had $100,000 in a money market account as of December 
1996.  Various other holdings were also noted totaling in 
excess of $50,000.

In December 1999, the RO informed the veteran that it had 
changed his VA pension.  The RO indicated that it had 
informed the veteran in an October 1999 letter that pension 
was not payable where the estate was of such size that it was 
reasonable that some part of it be used to pay living 
expenses.  The RO stated that based upon the evidence 
submitted, his net worth was $141,639.00 as of December 31, 
1996, and $164,562.00 as of December 31, 1998.  The RO 
determined that the veteran's assets were excessive for 
pension purposes as of December 31, 1996, and that his 
pension had been terminated as of January 1, 1997.  Based 
upon the RO's computation, the monthly pension rate was 
reduced to $356.00 effective March 1, 1996; $369.00 effective 
December 1, 1996; and $0.00 effective January 1, 1997.  The 
RO indicated that this adjustment had resulted in an 
overpayment of benefits.  

In January 2000, the veteran requested a waiver.  In support 
of his waiver, the veteran submitted a Financial Status 
Report (FSR).  He reported a combined monthly gross income of 
$1,778.00, as a result of his VA pension, social security and 
interest income for both he and his wife, and expenses of 
$2287.64 per month, including monthly expenses of $151.26 for 
food, $125 for utilities, heat, and phone, $592.97 for 
medication, $22.51 for trash, stamps, newspaper, $44.59 for 
yard upkeep, $120.36 for auto upkeep, $38.33 for home 
insurance, $67.82 for home taxes, $72.86 for home repairs, 
and $1051.44 for personal clothing/living expenses.  The 
veteran also reported having $12,000 in his checking account, 
$150 cash on hand, a 1989 Oldsmobile valued at $2,000, 
$100,000 in a certificate of deposit, and $44,000 in a money 
market account.  

In the "additional information" box of the report, the 
veteran indicated that his spouse had called the VA and 
talked to M. C. in Waco after having received 2 checks.  The 
veteran noted that his wife was told during the phone 
conversation that the money markets and the CD's that she was 
reporting by phone would be taken care of and if they did not 
hear from VA within one month that everything would be ok.  
The veteran indicated that they did not hear from VA and that 
they continued to receive checks, assuming everything was in 
order.  

In February 2000, the Committee found that there was no 
fraud, misrepresentation, or bad faith on the part of the 
veteran.  The RO denied the request for waiver on the basis 
that collection of the debt would not cause undue financial 
hardship and would not be against equity and good conscience.  

Later that month, the veteran filed a notice of disagreement.  
He reported that he was having serious health problems.  In a 
Statement in Support of Claim received the same month, the 
veteran again indicated that his wife had spoken to someone 
at the Waco RO following receipt of his first VA pension 
check.  He again stated that his wife told M. C. about the 
Certificates of Deposit and Money Market Accounts.  He 
reported that M. C. indicated that some income was not 
counted and that if they did not hear from her within three 
weeks than everything was O.K.  The veteran noted that they 
did not hear from VA and assumed everything was fine.

In his May 2000 substantive appeal, the veteran again noted 
that he should not be held responsible for the creation of 
the debt as his wife had informed M. C. of their additional 
net worth.  He indicated that he did not cash the first two 
checks for several months as a result of his wife's 
conversation with M. C.  He requested that VA check the dates 
the checks were cashed.

The law precludes waiver of recovery of an overpayment or 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) Fraud, (2) misrepresentation, 
or (3) bad faith.  38 U.S.C.A. § 5302 (West 1991).  The 
Board's review of the record in this case reflects that the 
Committee determined, in February 2000, that the appellant's 
actions did not represent the intentional behavior to obtain 
government benefits to which he was not entitled which is 
necessary for a finding of fraud, misrepresentation, or bad 
faith.  The Board concurs with that preliminary finding.  
Therefore, the issue is whether the evidence establishes that 
recovery of the indebtedness would be against equity and good 
conscience, in which case recovery of that overpayment may be 
waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 1.965.  
The following is pertinent to this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of the debtor.  Where actions of the debtor 
contribute to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against VA 
fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The record reflects that VA furnished the appellant with 
adequate information regarding the conditions for receipt of 
pension benefits, including his responsibilities as a 
recipient.  He was told on two separate occasions in May 1996 
to report any change in income.  In conjunction with this, 
the veteran contacted VA in June 1996 and indicated that he 
had additional income in 1995, which included interest income 
of $2,674.66 for him and $4,286.25 for his wife, for a total 
of $6,960.91. It was further noted that the veteran expected 
to make the same, maybe a little less, in 1996.  It was 
indicated that this information had been left off the 
veteran's pension application.  As a result of the veteran's 
actions, VA had actual knowledge of the interest income at 
that point and failed to take appropriate steps in a timely 
manner to verify the source of the income.  The RO 
unilaterally chose not to pursue obtaining additional 
information with regard to the veteran's source of income.  
The Board further observes that the veteran has argued on 
numerous occasions that his wife called the VA to report the 
additional money that they had in CD's and money markets and 
of her being told that that the money markets and the CD's 
that she was reporting by phone would be taken care of and if 
they did not hear from VA within one month that everything 
would be ok.  The veteran indicated that they did not hear 
from VA and that they continued to receive checks, assuming 
everything was in order.  

While the veteran is not completely absent of fault in this 
matter, the lack of action by VA in determining the source of 
the additional income as reported by the veteran in June 
1996, substantially outweighs the fault of the veteran.  The 
RO initially processed the award based on an incomplete 
application.  When the veteran was informed of the basis of 
the award, he contacted the RO and reported what may be 
described as a phenomenal amount of interest income.  It was 
also indicated that this was a recurring income.  However, 
the RO did nothing to compute the value of the estate based 
on the interest income.  We also note that the decision of 
the committee does not reference the fact that the RO had 
been placed on notice.

Had the RO acted in a timely manner, the overpayment would 
not have been created. 

In sum, the circumstances in this case indicate a need for 
reasonableness and moderation in the exercising of the 
Government's right to collect the debt charged to the 
appellant.  The RO accepts that the veteran is in poor 
health.  He has adenocarcinoma, coronary artery disease and 
congestive heart failure.  According to the RO, the veteran 
is over 80 years of age.  The Board concludes that recovery 
of the overpayment would be against equity and good 
conscience.  Waiver of recovery of the overpayment of pension 
benefits in the amount of $34,228.00 is in order.  


ORDER

Entitlement to a waiver of the recovery of the overpayment of 
pension benefits, in the calculated amount of $34,228.00, is 
granted.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

